 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID TODD,                             No.         1:19-cv-01226-LJO-SAB
12                  Plaintiff,               New Case No. 1:19-cv-01226-DAD-BAM
13         v.                                  ORDER RELATING AND REASSIGNING
                                               CASES
14   C R BARD INCORPORATED, et al.,
15                  Defendants.
16                                           No.         1:19-cv-01227-AWI-SKO
     ANN MARIE ROSS, et al.,
17                                           New Case No. 1:19-cv-01227-DAD-BAM
                    Plaintiffs,
18
           v.
19
     C R BARD INCORPORATED, et al.,
20
                    Defendants.
21

22   LISA BROOCKS, as Executor,
                                             No.         1:19-cv-01228-AWI-JDP
23                  Plaintiff,
                                             New Case No. 1:19-cv-01228-DAD-BAM
24         v.

25   C R BARD INCORPORATED, et al.,

26                  Defendants.

27

28
                                               1
 1   JULIA C. GIBSON,                 No.         1:19-cv-01233-LJO-BAM
 2                  Plaintiff,        New Case No. 1:19-cv-01233-DAD-BAM
 3         v.
 4   C R BARD INCORPORATED, et al.,
 5                  Defendants.
 6

 7   ANNA MARTINEZ,                   No.         1:19-cv-01234-DAD-JLT
 8                  Plaintiff,        New Case No. 1:19-cv-01234-DAD-BAM
 9         v.
10   C R BARD INCORPORATED, et al.,
11                  Defendants.
12

13
     ANN M. DENZER, et al.,           No.         1:19-cv-01236-DAD-EPG
14
                    Plaintiffs,       New Case No. 1:19-cv-01236-DAD-BAM
15
           v.
16
     C R BARD INCORPORATED, et al.,
17
                    Defendants.
18

19
     SANDRA REYNOLDS,                 No.         1:19-cv-01238-LJO-SKO
20
                    Plaintiff,        New Case No. 1:19-cv-01238-DAD-BAM
21
           v.
22
     C R BARD INCORPORATED, et al.,
23
                    Defendants.
24

25
     SHIRLEY D. THOMPSON,             No.         1:19-cv-01239-LJO-BAM
26
                    Plaintiff,        New Case No. 1:19-cv-01239-DAD-BAM
27
           v.
28
                                       2
 1   C R BARD INCORPORATED, et al.,

 2                  Defendants.

 3

 4   ROGER B. KNOTTS, et al.,         No.         1:19-cv-01240-LJO-EPG
 5                  Plaintiffs,       New Case No. 1:19-cv-01240-DAD-BAM
 6         v.
 7   C R BARD INCORPORATED, et al.,
 8                  Defendant.
 9

10   KATHLEEN BOYER,                  No.         1:19-cv-01243-LJO-JLT
11                  Plaintiff,        New Case No. 1:19-cv-01243-DAD-BAM
12         v.
13   C R BARD INCORPORATED, et al.,
14                  Defendant.
15

16
     JOHN CLIFFORD,                   No.         2:19-cv-01756-TLN-DB
17
                    Plaintiff,        New Case No. :19-cv-01-DAD-BAM
18
           v.
19
     C R BARD INCORPORATED, et al.,
20
                    Defendant.
21

22
     ANTHONY GONZALEZ,                No.         2:19-cv-01762-KJM-EFB
23
                    Plaintiff,        New Case No. FY-DAD-BAM
24
           v.
25
     C R BARD INCORPORATED, et al.,
26
                    Defendant.
27

28
                                       3
 1    MARIYA KARPENKO,                               No.              2:19-cv-01763-TLN-KJN
 2                        Plaintiff,                 New Case No. FY-DAD-BAM
 3             v.
 4    C R BARD INCORPORATED, et al.,
 5                        Defendant.
 6

 7

 8            A review of the complaints in the above-captioned cases reveals that they are related

 9   under this court’s Local Rule 123(a) to the following action pending before the undersigned:

10   Wallace v. C R Bard Inc., 1:19-cv-01225-DAD-BAM. Accordingly, assignment of the above-

11   captioned actions to the undersigned and to Magistrate Judge Barbara A. McAuliffe will promote

12   efficiency and economy for the court and parties.

13            An order relating cases under this court’s Local Rule 123 merely assigns them to the same

14   district judge and magistrate judge, and does not consolidate the cases. The local rules of this

15   district authorize the judge with the lowest numbered case to order the reassignment of any higher

16   numbered cases to himself or herself, upon determining that this assignment is likely to effect a

17   savings of judicial effort. L.R. 123(c). Such good cause appearing here, the court orders that the

18   above-captioned actions be reassigned to the undersigned and Magistrate Judge Barbara A.

19   McAuliffe.

20            Accordingly, documents in the above-referenced actions shall bear the new case numbers

21   above.

22   IT IS SO ORDERED.
23
        Dated:      September 19, 2019
24                                                       UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                         4
